DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozee et al. (# US 2013/0027478).
Kozee et al. discloses:
1. A continuous inkjet ink composition (see Abstract; [0017]), comprising: one or more volatile organic solvents (ethanol; [0038]); one or more binder resins including a 
Given that the Kozee et al. reference discloses a range of phenolic resin (0.1 to 30%) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).
2. The ink composition of claim 1, wherein less than 0.1 % by weight of the ink composition is free formaldehyde (the phenolic resole resin binder is present in the 
3. The ink composition of claim 1, wherein a phenolic resole resin is one of the one or more binder resin and the phenolic resole resin contains less than 0.1% by weight of free formaldehyde (the phenolic resole resin binder is present in the amount of up to 12% wt. percent of the ink composition, the phenolic resole resin comprises only traces (less than 0.1 percent) of free formaldehyde; [0042]; [0046]).  
4. The ink composition of claim 2, wherein the one or more binder resins includes a first phenolic resole resin that contains less than 0.1% by weight of free formaldehyde and a second phenolic resole resin that contains more than 0.1% by weight of free formaldehyde ([0042]).  
5. The ink composition of claim 4, wherein the second phenolic resole resin has between 0.1% and 0.6% by weight of free formaldehyde ([0042]; [0046]).  
6. The ink composition of claim 1, wherein the phenolic resole resin is a first binder resin ([0042]) and the ink composition comprises one or more second binder resins selected from the group consisting of acrylic (the second resin includes acrylic resins ([0043]), poly(vinyl alcohol-co-vinyl acetate), poly (vinyl alcohol-co-ethylene), melamine resin, epoxy resin ([0057]), cellulose esters, cellulose ethers, nitrocellulose resin, styrene-acrylic copolymers ([0042]; [0044]), and any other hydroxyl or acidic resin and any combinations thereof.  

8. The ink composition of claim 1, wherein the solvent is present in an amount of about 60 % or greater by weight of the ink composition (75% to 92%; [0039]).  
9. The ink composition of claim 1, wherein the solvent is present in an amount of about 70 % or greater by weight of the ink composition (75% to 95%; [0039]).  
11. The ink composition of claim 1, wherein phenolic resole resin is present in amount of about 15% to about to about 22% by weight of ink composition (0.1 to 30%; [0046]).
12. The ink composition of claim 1, wherein the phenolic resole resin is a first binder resin ([0042]) and the ink composition further comprises a second binder resin and a combination of the first binder resin and the second binder resin is present in amount of about 5% to about 30% by weight of the ink composition (a total binder resin is present in an amount from about 0.1 to 30 percent; [0046]).
13. The ink composition of claim 12, wherein a combination of the one or more first binder resin and one or more second binder resin is present in amount of about 5% to about 30% by weight of the ink composition (the total binder resin is present in an amount from about 0.1 to 30 percent, [0046]).  
14. The ink composition of claim 12, wherein a combination of the one or more first binder resin and one or more second binder resin is present in an amount of about 
15. A continuous inkjet ink composition(an ink jet ink composition for use in a continuous inkjet printer; [0013]; [0017]; [0061]; [0064]), comprising: one or more volatile organic solvents (ethanol; [0038]; one or more first binder resins including a phenolic resole resin ([0042]) in an amount of 5 to 30% by weight of ink composition (a total binder resin is present in an amount from about 0.1 to 30 percent, [0046]); optionally one or more second binder resins, wherein the combination of the one or more first binder resins and one or more second binder resins is present in an amount from about 5 percent to about 30 percent by weight of the ink composition (the total binder resin is present in an amount from about 0.1 to 30 percent ([0046]) and, one or more colorants (a colorant; paragraphs [0024]-[0028]); wherein the ink composition is free of methanol, halogens, halogenated compounds and bisphenol-A (the ink composition comprises ethanol as the solvent (free of methanol; [0038]). 
 
Given that the Kozee et al. reference discloses a range of phenolic resin (0.1 to 30%) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held 
16. The ink composition of claim 15, wherein the phenolic resole resin has less than 0.1 % by weight of free formaldehyde (the phenolic resole resin binder is present in the amount of up to 12% wt. percent of the ink composition, the phenolic resole resin comprises only traces (less than 0.1 percent) of free formaldehyde; [0042]; [0046]).  
17. The ink composition of claim 16, wherein the one or more second binder resins include a phenolic resole resin that has more than 0.1% by weight of free formaldehyde (the phenolic resole resin binder is present in the amount of up to 12% wt. percent of the ink composition, the phenolic resole resin comprises only traces (less than 0.1 percent) of free formaldehyde; paragraph [0042]).  
18. The ink composition of claim 15, wherein the one or more second binder resins selected from the group consisting of acrylic (the second resin includes acrylic resins ([0043]), poly(vinyl alcohol-co-vinyl acetate), poly (vinyl alcohol-co-ethylene), 
19. The ink composition of claim 15, wherein the solvent is present in an amount of 60 % or greater by weight of the ink composition (75% to 92%; [0039]).  
20. The ink composition of claim 15, wherein the solvent is present in an amount of 70 % or greater by weight of the ink composition (75% to 92%; [0039]).
21. The ink composition of claim 15, wherein the combination of the one or more first resin and one or more second binder resin is present in amount of about 15% to about 22% by weight of the ink composition (the total binder resin is present in an amount from about 0.1 to 30 percent ([0046]).  
22. A method of continuous inkjet printing on a substrate, comprising: directing a stream of droplets of an ink composition ([0055]) of claim 1 onto a substrate, and heating the substrate and ink on the substrate to a predetermined temperature to cure the ink on the substrate ([0055]; see Examples).  
23. The method of claim 22, wherein the substrate is nonporous (plastic, rubber, metal, glass; [0055]).  
24. The method of claim 22, wherein the substrate is selected from the group consisting of glass, polymer films, metals and alloys ([0055]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Robertson et al. (# US 2016/0108265) discloses the thermal ink jet ink composition includes one or more binder resins. Any suitable binder resin, soluble or dispersible, can be employed, preferably a solvent soluble binder resin. In an embodiment, the thermal ink jet ink composition includes one or more binder resins selected from the group consisting of polyamide resins, polyurethane resins, rosin ester resins, acrylic resins, polyvinyl butyral resins, polyesters, phenolic resins ([0024]).
(2) Cross et al. (# US 2015/0291816) discloses an inkjet ink composition including one or more volatile organic solvents and one or more colorants, said ink being characterised in that it includes one or more humectants and a terpene phenolic resin (see Abstract).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853